              Case 2:19-mc-00172-RSL Document 9 Filed 07/28/20 Page 1 of 3



 1                                                        The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
     UNITED STATES OF AMERICA,                                  NO. 2:19-MC-00172-RSL
10
                                Plaintiff,                           (2:15-CR-00244-RAJ-1)
11
              v.                                                Continuing Garnishment Order
12
     ROBERT RYAN POWELL,
13
              Defendant/Judgment Debtor,
14
           and
15
     RAPID CITY POLICE DEPARTMENT,
16
                                Garnishee.
17
18
            A Writ of Continuing Garnishment, directed to Garnishee, Rapid City
19
     Police Department, has been duly issued and served upon the Garnishee.
20
     Pursuant to the Writ, Garnishee Rapid City Police Department, filed its
21
22   Answer on January 13, 2020, stating that at the time of the service of the

23   Writ, Garnishee had in its possession, custody, or control, non-exempt
24
     property of which Defendant/Judgment Debtor Robert Powell (Mr. Powell) is
25
     the sole owner, including $250.00 in cash obtained as evidence, and $199.00
26
     cash that Defendant had in his possession, which were marked as Evidence
27
28

     CONTINUING GARNISHMENT ORDER (USA v.                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     Robert Ryan Powell & Rapid City Police Department, Court Nos.                        SEATTLE, WA 98101
     2:19-MC-00172-RSL / 2:15-CR-00244-RAJ-1) - 1                                         PHONE: 206-553-7970
              Case 2:19-mc-00172-RSL Document 9 Filed 07/28/20 Page 2 of 3



 1   Items #5 and #12, respectively, relating to the underlying criminal case noted
 2
     above in the caption.
 3
            After notification of the garnishment proceeding was mailed to the
 4
     Garnishee and Defendant/Judgment Debtor Powell on or about January 3,
 5
 6   2020, Mr. Powell has not requested a hearing to determine exempt property

 7   as of this date.
 8
            IT IS THEREFORE ORDERED as follows:
 9
            That the Garnishee, Rapid City Police Department, shall pay to the
10
     United States District Court for the Western District of Washington, the entire
11
12   amount of non-exempt property in the Garnishee’s possession, custody, or

13   control, of which Mr. Powell is the sole owner, but such amount shall not
14
     exceed the amount necessary to pay Mr. Powell’s restitution balance in full;
15
            That such payment(s) shall be applied to Defendant/Judgment Debtor
16
     Powell’s outstanding restitution obligation, by the United States District Court
17
18   for the Western District of Washington; and

19          That the payment shall be made out to the United States District Court,
20
     Western District of Washington, referencing Case Nos. 2:15-cr-00244-RAJ-1
21
     and 2:19-MC-00172-RSL, and to deliver such payment either personally or by
22
     First Class Mail to:
23
24                   United States District Court, Western District of Washington
                     Attn: Financial Clerk – Lobby Level
25                   700 Stewart Street
                     Seattle, Washington 98101
26
27   //

28   //

     CONTINUING GARNISHMENT ORDER (USA v.                            UNITED STATES ATTORNEY’S OFFICE
                                                                      700 STEWART STREET, SUITE 5220
     Robert Ryan Powell & Rapid City Police Department, Court Nos.           SEATTLE, WA 98101
     2:19-MC-00172-RSL / 2:15-CR-00244-RAJ-1) - 2                            PHONE: 206-553-7970
              Case 2:19-mc-00172-RSL Document 9 Filed 07/28/20 Page 3 of 3



 1          Dated this 28th day of July, 2020.
 2
 3                                      A
                                        ROBERT S. LASNIK
 4                                      United States District Court Judge

 5
 6   Presented by:

 7
     s/ Kyle A. Forsyth
 8   KYLE A. FORSYTH, WSBA # 34609
 9   Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONTINUING GARNISHMENT ORDER (USA v.                                UNITED STATES ATTORNEY’S OFFICE
                                                                          700 STEWART STREET, SUITE 5220
     Robert Ryan Powell & Rapid City Police Department, Court Nos.               SEATTLE, WA 98101
     2:19-MC-00172-RSL / 2:15-CR-00244-RAJ-1) - 3                                PHONE: 206-553-7970
